CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of The Pacific Capital Funds of Cash Assets Trust and to the use of our report dated May 27, 2010 on the financial statements and financial highlights of The Pacific Capital Funds of Cash Assets Trust.Such financial statements and financial highlights appear in the 2010 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER
